DETAILED ACTION
This communication is responsive to Amendment filed 01/22/2021.  
As a result of the amendment claims 1, 4-5, 7-8, 11, 15 and 18 have been amended.  
A Terminal Disclaimer has been filed on 01/22/2021 and approved on 01/25/2021
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
3.	Claims 1-20 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to providing a user with the ability to access shared contact information stored in a shared database to which multiple entities contribute contact information. Because multiple entities contribute information to the shared database, the shared contact information stored in the shared database may provide a centralized repository of shared contact information that has far more contact information associated with a particular contact than the user’s own contact data. In 
Claims 1, 8 and 15 are considered allowable since (1) a Terminal Disclaimer has been filed and approved; (2) the rejections given to 35 U.S.C. 112 (pre-AIA ), sixth paragraph, 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn because of the amendments; (3) the rejections given to 35 U.S.C. 101 have been withdrawn because of the amendments; (4) the prior art of record fails to teach and /or suggest “obtaining, responsive to identifying the at least one difference, first credibility information of the first contact data, the first credibility information being based at least in part on at least one first characteristic associated with a first contributor of the first contact data, the at least one first characteristic comprising a first seniority of the first contributor of the first contact data, the first seniority being in a hierarchy of workers of an organization; 
obtaining, responsive to identifying the at least one difference, second credibility information of the second contact data, the second credibility information being based at least in part on a plurality of second characteristics associated with a second contributor of the second contact data, the second characteristics comprising: a social attribute defined by online social activity of the second contributor in an online forum, and a second seniority of the second contributor of the second contact data, the second seniority being in the hierarchy of workers of the organization; 
comparing the first credibility information with the second credibility information;
selecting, based on the comparison, the first contact data or the second contact data as being more credible”.  
Therefore, claims 1, 8 and 15 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-7, 9-14 and 16-20 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158